DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without specifying traverse of Group I in the reply filed on 7/26/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The requirement is still deemed proper and is therefore made FINAL.
Claims 11-19 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without specifying traverse of a single species in the reply filed on 7/26/2022 is also acknowledged.  
The elected species read upon claims 1-3, 5, 7-8 and 10.  Claims 4, 6 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Allowable Subject Matter
The claims are drawn to compounds of formula (I) – including Applicant’s elected species – and compositions thereof.  The elected species was searched and determined to be free of the prior art and non-obvious.  Furthermore, an expanded search revealed that the full scope of formula (I) was free of the art and non-obvious.  The closest prior art is Wagberg et al (WO 2015/112081) which teach structurally and functionally related compounds, the closest of which is 
    PNG
    media_image1.png
    129
    163
    media_image1.png
    Greyscale
 (Page 13, Compound 14).  However, there is no obvious reason to modify the compound so as to comprise the instantly claimed -CH2OR group.  And since the compounds/compositions contain written support and are enabled, claims 1-10 are ALLOWED.
Applicant’s attorney, Yaohua Dong, was contacted by telephone and advised that claims 1-10 were in condition for ALLOWANCE.  Yet, it was further indicated that claims 11-19 and 22 raised issues under 35 U.S.C. 112(a).  As such, it was suggested that Applicant cancel claims 11-19 and 22 to place claims 1-10 in condition for ALLOWANCE.
Applicant, however, requested rejoinder of claims 11-17.  Those claims have thus been rejoined and are rejected as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-17 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for the treatment of Netherton Syndrome comprising administering a compound of claim 13 is not considered enabled for the treatment of any skin disease associated with proteolytic activity of one or more KLK proteases comprising administering any compound of Formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered, with the most relevant factors discussed below
Nature of the Invention and Breath of the Claims: the claims are drawn to methods of treating “a skin disease associated with proteolytic activity of one or more KLK proteases in a subject in need thereof”, the method comprising administering a compound of formula (I).  As taught by Kalinska et al (Biochime 122:270-282, 2016), “kallikrein… are secreted serine proteases with diverse expression patterns and physiological roles” (Abstract).  Although Kalinska et al indicate that “[d]ysfunctions in tissue-specific regulation of KLK activity has been linked to several pathologies”, and that “[s]pecific inhibitors of KLKs… could potentially function as novel therapeutics for the… pathologies”, Kalinska et al further disclose that there is “[e]ndogenous KLK activity” (Page 3, “Controlling protease activity”).  As such, the claims – which are drawn to the treatment of “a skin disease associated with proteolytic activity of one or more KLK proteases in a subject in need thereof” – are not limited to skin diseases involving “[d]ysfunctions in tissue-specific regulation of KLK activity”.  Rather, the claims embrace the treatment of any and all skin diseases since, even in the absence of some dysfunction in KLK activity, the skin disease would be associated with endogenous KLK activity.  The broadness of the claims exacerbates the complexity of the invention. 
The State of the Prior Art and the Level of Predictability in the Art: as discussed above, it is known that “[d]ysfunctions in tissue-specific regulation of KLK activity [have] been linked to several pathologies”, and that “[s]pecific inhibitors of KLKs… could potentially function as novel therapeutics for the… pathologies” (Kalinska et al, (Page 3, “Controlling protease activity”)).  In particular, Kalinska et al state that “[o]ne of the most intensively studied organs for KLK function is the skin” (Page 7, “KLKs within the skin”). Di Paolo et al (Critical Reviews in Clinical Laboratory Sciences 58”1-16, 2021), similarly teach that “dysregulation of kallikrein activity is seen to contribute to the formation of several inflammatory skin disorders” (Abstract), including atopic dermatitis (Page 7), and “both natural and synthetic inhibitors of several kallikreins have been identified and are undergoing further development as treatments to restore compromised barrier function” (Abstract).  
Yet, as further taught by Di Paolo et al:
“Despite the enthusiasm, critical mechanistic questions with regards to the pro-inflammatory properties of KLKs remain unaddressed: what is the level of functional redundancy of the skin KLK cascade? Is promiscuous skin KLK-targeting an asset or a liability from a therapeutic perspective?  How do KLKs influence the entire skin proteolytic web? What are the immediate substrates/signaling receptors of individual skin KLKs? We reckon that it is only through a more in-depth understanding of the above questions that the true therapeutic potential of skin KLK targeting can be realized” (Page 11, “Future therapeutic perspectives”). 

Indeed, in a Phase I/IIa clinical trail by Norvartis Pharma AG, the KLK7 inhibitor BPR277 showed “[n]o positive treatment… in AD [atopic dermatitis] patients after treatment with 1% BPR277 for 4 weeks” (Novartis Pharma AG (Clinical Trial Results Website, 2/13/2015 (Page 12, “Conclusion”).
Collectively, although it is well recognized that dysregulation of KLK activity plays a role in skin diseases, and KLK inhibitors offer therapeutic potential in the treatment of these disorders, the state of the art remains highly unpredictable and immature.  Indeed, despite evidence that KLKs may be involved in atopic dermatitis, the KLK7 inhibitor failed to provide any benefit in its treatment.   
The Amount of Direction Provided by the Inventor / Existence of Working Examples: Applicant demonstrates Compounds 1.001 and 1.002 exhibit KLK 5 and 7 inhibitory activity (Page 62, Table 2; and Page 65, Paragraph 0210).  Compound 1.001, however, is shown to lack KLK 1 inhibitory activity (Page 65, Table 3).  And nowhere does Applicant demonstrate any of the compounds in the treatment of a skin condition.
Amount of Experimentation Necessary: In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed.  
To overcome this rejection, Applicant should narrow the scope of the claims such that they bear a reasonable correlation with the disclosure.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611